         CASE 0:12-cr-00172-SRN-AJB Document 238 Filed 04/21/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


    United States of America,                       Case No. 12-cr-172(3) (SRN)

                 Plaintiff,

    v.                                                           ORDER

    Rayshawn Earl James Brown,

                 Defendant.


Julie Allyn and Andrew Dunne, United States Attorney’s Office, 600 U.S. Courthouse, 300
S. 4th St., Minneapolis, MN 55415, for the Government

Rayshawn Earl James Brown, Reg. No. 16545-041, FCI-Oxford, PO Box 1000, Oxford,
WI, Pro Se Defendant


SUSAN RICHARD NELSON, United States District Judge

          This matter is before the Court on Defendant Rayshawn Earl James Brown’s Pro Se

Motion for a Judicial Recommendation [Doc. No. 232] and his Pro Se Motion for Release

[Doc. No. 233]. 1 The Government filed a response in opposition to Brown’s Motion for

Release, (Gov’t’s Opp’n [Doc. No. 235]), along with the perspective of a victim of one of

Brown’s crimes [Doc. No. 237]. Based on a review of the file, record, and proceedings

herein, and for the following reasons, the Court denies Brown’s motions.



1
       Although Brown is a petitioner in this motion, because the current filings are found
in the underlying criminal docket, the Court refers to him as “Defendant” or “Brown”
throughout this ruling.
        CASE 0:12-cr-00172-SRN-AJB Document 238 Filed 04/21/20 Page 2 of 8




   I.       BACKGROUND

            A. Procedural and Factual Background

         In 2012, the Government charged Brown, along with two co-defendants, for his role

in the armed robberies of St. Paul, Minnesota pharmacies. (See Indictment [Doc. No. 19].)

Specifically, Brown was charged for: (1) the robbery of the West Seventh Pharmacy on

April 3, 2012, in violation of the Hobbs Act, 18 U.S.C. §§ 1951 and 2, (id., Count 1); (2)

robbery involving controlled substances, in violation of 18 U.S.C. §§ 2118(a) & 2, (id.,

Count 2); and (3) two counts of possession of a firearm in furtherance of a crime of

violence, in violation of 18 U.S.C. § 924(c)(1), with Counts 1 and 2 serving as the

underlying crimes of violence. (Id., Counts 3 & 4.)

         Brown and the Government later entered into a plea agreement (the “Plea

Agreement”). The Government agreed to move to dismiss Counts 2 and 4 of the Indictment

in exchange for Brown’s guilty plea to Counts 1 and 3. (See Sept. 21, 2012 Minutes [Doc.

No. 94].) Also in the Plea Agreement, Brown admitted to additional relevant conduct,

including the armed robbery of Pro Pharmacy on March 27, 2012. (See Plea Agmt. [Doc.

No. 97].) On May 15, 2013, the Court sentenced Brown to 120 months in prison.

(Sentencing Judgment at 2 [Doc. No. 174].) The sentence consisted of 36 months on Count

1 and 84 months on Count 3, to be served consecutively. (Id.)

         Brown is incarcerated at FCI-Oxford, in Oxford, Wisconsin. He has a projected

release date of January 25, 2021. BOP Inmate Locator, https://www.bop.gov/inmateloc/

(last accessed Apr. 21, 2020).

                                             2
        CASE 0:12-cr-00172-SRN-AJB Document 238 Filed 04/21/20 Page 3 of 8




            B. Parties’ Arguments

         In Brown’s Motion for a Recommendation, he contends that he is eligible for

placement in a Residential Reentry Center (“RRC”) and seeks a recommendation from the

Court to the Bureau of Prisons (“BOP”) to that effect. (Def.’s Mot. for Recommend. at 1.)

         In Brown’s Motion for Release, he states that he is expected to be released to a

halfway house on July 30, 2020. (Def.’s Mot. for Release at 1.) However, due to the

current COVID-19 pandemic, he seeks an earlier release to a halfway house or home

confinement, citing the First Step Act and Second Chance Act in support of his request.

(Id.)

         The Government opposes Brown’s Motion for Release. (Gov’t’s Opp’n at 1.) It

contends that neither the First Step Act nor the Second Chance Act authorize judicial

review of the BOP’s placement determinations. (Id.) In addition, the Government asserts

that the BOP is taking appropriate action to curtail the spread of COVID-19 within its

facilities. (Id. at 9–10.)

   II.      DISCUSSION

         The First Step Act, Pub. L. No. 115-391, was enacted in December 2018, with the

goal of reducing federal inmates’ recidivism rates. As relevant here, the First Step Act

revised the provisions for early release to halfway houses or home confinement that had

been in place under the Second Chance Act of 2007, see 18 U.S.C. § 3624(c)(1). For

instance, amendments to the First Step Act made home confinement potentially available

to low-risk prisoners:

                                             3
      CASE 0:12-cr-00172-SRN-AJB Document 238 Filed 04/21/20 Page 4 of 8



       Home confinement authority.--The authority under this subsection may be
       used to place a prisoner in home confinement for the shorter of 10 percent of
       the term of imprisonment of that prisoner or 6 months. The Bureau of Prisons
       shall, to the extent practicable, place prisoners with lower risk levels and
       lower needs on home confinement for the maximum amount of time permitted
       under this paragraph.

18 U.S.C. § 3624(c)(2) (First Step Act amendment in italics). As the statute provides,

authority for the placement of prisoners rests with the BOP. (Id.) (stating, “The Bureau of

Prisons shall, to the extent practicable, . . . .”).

       On April 3, 2020, Attorney General William Barr exercised emergency authority

under Section 12003(b)(2) of the CARES Act, Pub. L. No. 116-136, to expand the group

of inmates who may be considered for home confinement in light of emergency conditions

caused by the COVID-19 virus and its effect on prison populations. The BOP began

reviewing all inmates who have COVID-19 risk factors, starting with inmates incarcerated

at prisons that have experienced COVID-19 cases (FCI-Oakdale, FCI-Danbury, FCI-

Elkton) and similarly-situated facilities to determine which inmates are suitable candidates

for home confinement.            BOP Update on COVID-19 & Home Confinement,

https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp               (last

accessed Apr. 21, 2020).

       As noted above, the BOP has exclusive authority to determine the placement of

prisoners. See 18 U.S.C. § 3624(c)(2). The First Step Act, CARES Act, and Second

Chance Act merely give eligible inmates the possibility to be considered for home

confinement or halfway house placement. See United States v. Kluge, No. 17-cr-61

(DWF), 2020 WL 209287 at *3 (D. Minn. Jan 14, 2020) (“Nothing in the statutes amended


                                                  4
     CASE 0:12-cr-00172-SRN-AJB Document 238 Filed 04/21/20 Page 5 of 8



by the FSA permits the Court to place Defendant in home confinement. Under the FSA,

the authority to place a prisoner remains with the BOP.”); see also Xiao v. La Tuna Fed.

Corr. Inst., No. EP-19-CV-97-KC, 2019 WL 1472889, at *3 (W.D. Tex. Apr. 3, 2019)

(“The Attorney General—and by delegation the BOP—has the exclusive authority and

discretion to designate the place of an inmate’s confinement.”); Ward v. Bureau of Prisons,

No. 3:19-CV-770-D-BN, 2019 WL 1930025, at *2 (N.D. Tex. Apr. 2, 2019) (observing

that First Step Act and Second Chance Act govern the BOP’s discretion to place inmates

in particular facilities, including home confinement), report and recommendation adopted,

No. 3:19-CV-0770-D, 2019 WL 1924903 (N.D. Tex. Apr. 30, 2019).

       Although the First Step Act expanded release opportunities, courts have observed

that “it is BOP—not the courts—who decides whether home detention is appropriate. . . .

Rather than mandate any particular home confinement decision, Congress instead directed

BOP to place prisoners on home confinement ‘to the extent practicable.’” United States v.

Yates, No. 15-40063-01-DDC, 2019 WL 1779773, *4 (D. Kan. Apr. 23, 2019); see also

United States v. Burkhart, No. 6: 03-036-DCR, 2019 WL 615354, *2 (E.D. Ky. Feb. 13,

2019) (stating that the First Step Act “did not modify the requirement that the Bureau of

Prisons, not the Court, make the decision to place a prisoner on home confinement or in

a residential re-entry center.”).

       It is also well-established that prisoners do not have a constitutional right to

placement in a particular facility or place of confinement. Khdeer v. Paul, No. 18-CV-

2112 (ECT/BRT), 2018 WL 6919637, at *5 (D. Minn. Nov. 29, 2018) (“Petitioner does

not have a constitutionally protected liberty interest in serving his sentence at a particular

                                              5
     CASE 0:12-cr-00172-SRN-AJB Document 238 Filed 04/21/20 Page 6 of 8



institution.”) (citing Meachum v. Fano, 427 U.S. 215, 224 (1976) (stating the “Constitution

does not . . . guarantee that the convicted prisoner will be placed in any particular prison”);

Moorman v. Thalacker, 83 F.3d 970, 973 (8th Cir. 1996) (stating “there is no liberty interest

in assignment to any particular prison”)), report and recommendation adopted, 2019 WL

79318 (D. Minn. Jan. 2, 2019). Home confinement is a place of confinement. See 18

U.S.C. § 3624(c).

       For all of these reasons, the Court lacks jurisdiction to grant Brown’s motion under

the First Step Act, Second Chance Act, or CARES Act.

       Although Brown does not invoke 18 U.S.C. § 3582(c) as a basis for relief, he does

not appear to have exhausted his administrative remedies in this regard, and is therefore

not eligible for relief under the statute. See § 3582(c)(1)(A) (stating that courts may

consider a motion for release only “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.”). The Court cannot consider a motion for

compassionate release for which the prisoner has not first sought relief from the BOP. See,

e.g., United States v. Bergren, No. 00-cr-375 (DWF/RLE), 2020 WL 1910585, at *1 (D.

Minn. Apr. 20, 2020) (denying motion for compassionate release due to COVID-19 for

failure to exhaust and on the merits); United States v. Jenkins, 4:15-CR-3079, 2020 WL

1872568, at *1 (D. Neb. Apr. 14, 2020) (“Simply put, the Court cannot consider a motion

for compassionate release that is based on evidence or arguments that weren't presented to

the Bureau of Prisons first.”); United States v. Annis, 16-cr-1951 (JRT/KMM), 2020 WL

                                              6
     CASE 0:12-cr-00172-SRN-AJB Document 238 Filed 04/21/20 Page 7 of 8



1812421, at *2 (D. Minn. Apr. 9, 2020) (finding the court had no authority to grant

compassionate release due to COVID-19 pursuant to 18 U.S.C. § 3582(c)(1)(A) because

the defendant had not exhausted his administrative remedies).

       Moreover, even if the Court had authority to entertain Brown’s request, release

under these facts is not warranted. Brown, who is 28 years old, does not identify any health

condition that places him at greater risk of harm from COVID-19, nor are there any cases

of the virus in FCI-Oxford as of this writing. BOP COVID-19 Coronavirus Resource Page,

https://www.bop.gov/coronavirus/ (last accessed Apr. 21, 2020). Since January 2020, the

BOP has been preparing to mitigate the effects of a potential COVID-19 outbreak. BOP

COVID-19 Action Plan, https://www.bop.gov/resources/news/20200313 covid-19.jsp

(last accessed Apr. 21, 2020). Among the measures the BOP has taken are: (1) prohibiting

all social and volunteer visits; (2) suspending inmate movement, with limited exceptions;

(3) suspending legal visits for 30 days (with case-by-case exceptions); (4) screening staff

through self-reporting and temperature checks; (5) screening new inmates, quarantining

asymptomatic inmates, and isolating and testing inmates with exposure risk factors; and

(6) modifying operations to maximize social distancing and to limit group gatherings. BOP

Modified Operations, https://www.bop.gov/coronavirus/covid19 status.jsp (last accessed

Apr. 21, 2020). These efforts appear to have been successful at the majority of federal

prisons, and as of this writing, at FCI-Oxford.

       While the Court understands Brown’s concerns about his health and safety, his

Motion for Release is denied for all of the reasons stated above. In addition, Brown’s



                                             7
     CASE 0:12-cr-00172-SRN-AJB Document 238 Filed 04/21/20 Page 8 of 8



earlier request for a recommendation from the Court for placement in a halfway house is

denied.

   III.   CONCLUSION

      Accordingly, IT IS HEREBY ORDERED that:

      1. Brown’s Pro Se Motion for a Judicial Recommendation [Doc. No. 232] is

          DENIED; and

      2. Brown’s Pro Se Motion for Release [Doc. No. 233] is DENIED.

      .

Dated: April 21, 2020

                                                     s/Susan Richard Nelson
                                                     SUSAN RICHARD NELSON
                                                     United States District Judge




                                          8
